 


109 HRES 750 IH: Honoring the life and achievements of Alfred Ernest Alquist and expressing sorrow on his death.
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 750 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Ms. Zoe Lofgren of California (for herself, Ms. Pelosi, Mr. Lewis of California, Mr. Baca, Mr. Becerra, Mrs. Capps, Mr. Costa, Ms. Eshoo, Mr. Farr, Mr. Filner, Ms. Harman, Mr. Honda, Mr. Lantos, Ms. Lee, Ms. Matsui, Ms. Millender-McDonald, Mr. George Miller of California, Ms. Roybal-Allard, Ms. Solis, Mr. Stark, Mr. Thompson of California, Ms. Waters, Ms. Watson, Mr. Doolittle, Mr. Thomas, Mr. Royce, Mr. Dreier, Ms. Loretta Sanchez of California, Mr. Berman, Mr. Schiff, Mrs. Tauscher, Mrs. Napolitano, Mr. Cardoza, Mr. Sherman, Mr. Gary G. Miller of California, Mr. Rohrabacher, Mr. Gallegly, Mr. Radanovich, Mr. Calvert, Mrs. Davis of California, and Mr. Waxman) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring the life and achievements of Alfred Ernest Alquist and expressing sorrow on his death. 
 
 
Whereas Alfred Ernest Alquist was born in Memphis, Tennessee, in 1908; 
Whereas Alfred Ernest Alquist was a former California State Assemblyman and was the State Senate’s longest-serving member when he retired in 1996; 
Whereas Alfred Ernest Alquist grew up working for the railroad which fostered his interest in transportation policy throughout his legislative career, including sponsoring the bill that formed the Santa Clara Valley Transportation Authority; 
Whereas Alfred Ernest Alquist advocated more than forty years ago that California’s earthquake planning must stress preparedness and his work resulted in the Legislature and then-Governor Ronald Reagan approving his measure for creation of the California Seismic Safety Commission; 
Whereas Alfred Ernest Alquist was also a key advocate for the creation of the California Energy Commission; 
Whereas Alfred Ernest Alquist in the State Senate honorably served for 15 years as the Chair of the Senate’s Budget Committee; 
Whereas Alfred Ernest Alquist was honored in 1983 with the naming of a state office building in San Jose, California, and this building symbolized his tenacity as he spent nearly two decades trying to have it built, and represents his advocacy for his district and his lifelong devotion to public employees; 
Whereas Alfred Ernest Alquist retired from elected politics at the age of 88 when term limits concluded his tenure; 
Whereas Alfred Ernest Alquist’s keen interest in California politics and local government never abated and his tenure in the State Legislature was followed by his wife, Elaine White Alquist; 
Whereas Alfred Ernest Alquist passed away on March 27, 2006, at the age of 97; and 
Whereas Alfred Ernest Alquist will be dearly missed by residents of Santa Clara County, California, and the State of California, but his legacy will continue to grow because of the agencies he helped form: Now, therefore, be it 
 
That the House of Representatives— 
(1)has learned with profound sorrow of the death of Alfred Ernest Alquist; and 
(2)honors, recognizes, and expresses gratitude for the distinguished service, career, and achievements of Alfred Ernest Alquist to Santa Clara County, California, and the State of California. 
 
